                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         MICHAEL DECARLO WRIGHT,
                                   7                                                      Case No. 18-cv-02196-HSG
                                                         Plaintiff,
                                   8
                                                 v.                                       ORDER ADOPTING MAGISTRATE
                                   9                                                      JUDGE’S REPORT AND
                                         TNDC, et al.,                                    RECOMMENDATION REGARDING
                                  10                                                      DISMISSAL
                                                         Defendants.
                                  11                                                      Re: Dkt. No. 15

                                  12          The Court has reviewed Magistrate Judge Beeler’s Report and Recommendation Re
Northern District of California
 United States District Court




                                  13   Dismissal. See Dkt. No. 15. The time for objections has passed and none were filed. The Court

                                  14   finds the Report correct, well-reasoned and thorough, and adopts it in every respect. Accordingly,

                                  15   IT IS HEREBY ORDERED that this case is dismissed. The Clerk is directed to close the file.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 11/20/2018

                                  18
                                  19                                                              ________________________
                                                                                                  HAYWOOD S. GILLIAM, JR.
                                  20                                                              United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
